              Case 3:20-ap-00077-JAF      Doc 13     Filed 08/18/20     Page 1 of 2




                         UNITED STATES BANKRUPTCY COURT
                            MIDDLE DISTRICT OF FLORIDA
                              JACKSONVILLE DIVISION
In re:

Martin Clive Ryan,                                         Case 3:12-bk-04424-CJJ
Liza Suzette Ryan,                                         Chapter 7

      Debtors.
______________________

Martin Clive Ryan,                                         Adv. No. 3:20-ap-00077-CJJ
Liza Suzette Ryan,

         Plaintiffs,
-vs-

Regions Bank,

      Defendant.
______________________

                   CERTIFICATE OF SERVICE OF JUDGMENT (DOC 12)

      I HEREBY CERTIFY that I served a copy of the Judgment (Doc 12) entered by the Court
on August 17, 2020 by electronic or standard first-class mail to the parties listed below on this
August 18, 2020.

Debtor                                       represented by Richard A. Perry
Martin Clive Ryan                                           Richard A Perry, Attorney at Law
22241 N.W. 6th Street                                       820 East Fort King Street
Dunnellon, FL 34431
                                                            Ocala, FL 34471
aka DocTech
                                                            Email: richard@rapocala.com

Joint Debtor                                 represented by Richard A. Perry
Liza Suzette Ryan                                           (See above for address)
22241 N.W. 6th Street
Dunnellon, FL 34431
           Case 3:20-ap-00077-JAF        Doc 13   Filed 08/18/20   Page 2 of 2




Trustee
Aaron R. Cohen
P.O. Box 4218
Jacksonville, FL 32201-4218
U.S. Trustee                              represented by Scott E Bomkamp
United States Trustee - JAX 13/7                         United States Trustee
Office of the United States Trustee                      400 W. Washington Street
George C Young Federal Building                          Suite 1100
400 West Washington Street, Suite 1100                   Orlando, FL 32801
Orlando, FL 32801                                        Email: scott.e.bomkamp@usdoj.gov



                                          /s/ Starlett M. Massey        .
                                          Starlett M. Massey
                                          Florida Bar No. 44638
                                          Massey Law Group, P.A.
                                          P.O. Box 262
                                          St. Petersburg, FL 33731-0262
                                          813-868-5601 (Tel)
                                          smassey@masseylawgrouppa.com
                                          service@masseylawgrouppa.com
                                          Counsel for Regions Bank
